Citation Nr: 1540386	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  14-10 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1987 to August 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets additional delay, remand is necessary for additional evidentiary development before the Board can adjudicate the Veteran's claims.  

Initially, the Board notes that the Veteran is presently incarcerated.  While the Veteran has submitted some treatment records from his time in prison, there is no indication that such records are complete.  Thus, VA must obtain all records of any treatment received while the Veteran was in prison.  

The Board also notes that VA's ability to provide assistance to incarcerated Veterans is limited by the circumstances of the Veteran's incarceration.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  Nevertheless, VA adjudicators must "tailor their assistance to the peculiar circumstances of confinement.  [Incarcerated Veterans] are entitled to the same care and consideration given to their fellow [Veterans]."  Id. (quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)).  

A March 2014 letter indicates that the Soledad Training Facility was sent two faxed requests to coordinate a medical examination for the Veteran with respect to his hearing loss, tinnitus, and TBI residuals.  However, no response was received.  The Board notes that on remand, the AOJ should again contact this facility to try to coordinate a medical examination for the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization to enable VA to obtain any additional treatment records pertinent to the claims on appeal, specifically any records of treatment received while he has been incarcerated.  After receiving any necessary authorization forms, the RO should obtain all identified records.  All attempts to procure the identified records must be documented in the claims file, and the Veteran and his representative must be notified of any unsuccessful attempts in this regard.  If no such records exist, document such in the claims file.  Associate any records or negative responses received with the claims file.  

2.  After completing the above development and all outstanding records have been associated with the record, schedule the Veteran for an audiological examination so as to determine the nature and etiology of his hearing loss and tinnitus.  

As the Veteran is incarcerated, the AOJ should consult with prison officials in order to determine whether it is feasible for the Veteran to attend a VA examination or have it conducted at the prison.  If neither is possible, the AOJ should request that a medical professional at the correctional facility perform the examination.  If the Veteran remains incarcerated and a medical professional at the correctional facility is unwilling or unable to perform the examination, the AOJ should arrange for the Veteran's claims file to be reviewed by an appropriate VA examiner so as to offer an etiological opinion.  The AOJ must document all efforts to afford the Veteran a VA examination in the claims file.  

Following a review of the claims file, the examiner is asked to furnish an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hearing loss had its onset in or is related to his military service, to include documented noise exposure.  

The examiner must also opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's tinnitus had its onset in or is related to his military service, to include documented noise exposure.  

The examiner must take into consideration the Veteran's statements with respect to onset and continuity of symptoms.  A complete rationale should be given for each opinion expressed.  

3.  After completing the above development and all outstanding records have been associated with the record, schedule the Veteran for an appropriate examination so as to determine the nature and etiology of residuals of his TBI.  

As the Veteran is incarcerated, the AOJ should consult with prison officials in order to determine whether it is feasible for the Veteran to attend a VA examination or have it conducted at the prison.  If neither is possible, the AOJ should request that a medical professional at the correctional facility perform the examination.  If the Veteran remains incarcerated and a medical professional at the correctional facility is unwilling or unable to perform the examination, the AOJ should arrange for the Veteran's claims file to be reviewed by an appropriate VA examiner so as to offer an etiological opinion.  The AOJ must document all efforts to afford the Veteran a VA examination in the claims file.  

Following a review of the claims file, the examiner is asked to furnish an opinion as to whether the Veteran currently has any residuals associated with a TBI.  

The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any current symptomatology is related to the Veteran's military service, specifically his injury following a motorcycle accident in service.  

The examiner must take into consideration the Veteran's statements with respect to onset and continuity of symptoms.  A complete rationale should be given for each opinion expressed.  

4.  After the above development is completed, re-adjudicate the claims on appeal.  If any benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case.  Allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




